DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the claims filed on 12/22/2021. Claims 1-6 are examined.
Drawings
The drawings were received on 4 March 2022.  These drawings are accepted.

Claim Objections
Claims 3 - 5 are objected to because of the following informalities: 
Claim 3: “wherein each of the rotating shaft of the oxidizer pump and the rotating shaft of the oxidizer turbine is a first rotating shaft which is the same one rotating shaft, and each of the rotating shaft of the fuel pump and the rotating shaft of the fuel turbine is a second rotating shaft which is the same one rotating shaft” should be “wherein the rotating shaft of the oxidizer pump and the rotating shaft of the oxidizer turbine form an unitary first rotating shaft, and  the rotating shaft of the fuel pump and the rotating shaft of the fuel turbine form an unitary second rotating shaft”; 
Claim 4: “a ratio of a rotational speed with respect to the each other is constant” should be “a ratio of rotational speeds between the first and second shafts is constant”; and 
Claim 5: “wherein the combustor includes a plurality of cooling channels coupling a lower end to an upper end of the combustor on a combustion chamber wall, the rocket engine with an integrated combustor head and turbopump further comprising an inlet manifold including an oxidizer inlet manifold coupling a first cooling channel which is a cooling channel alternately selected among the cooling channels and the oxidizer supply pipe portion to each other and a fuel inlet manifold coupling a second cooling channel which is a cooling channel expect for the first cooling channel among the cooling channels and the fuel supply pipe portion to each other.” should be “wherein the combustor includes a plurality of cooling channels coupling a lower end to an upper end of the combustor on a combustion chamber wall; and further comprises an inlet manifold including an oxidizer inlet manifold coupling a first cooling channel  selected among the cooling channels and the oxidizer supply pipe portion; and a fuel inlet manifold coupling a second cooling channel alternately selected with the first cooling channel among the cooling channels, and the fuel supply portion”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soulier (US 2014/0260181)


Regarding Claim 1: Soulier discloses a rocket engine (1; Fig. 1) with a combustor head (18; Fig. 1) and turbopump (8 and 9; Fig. 1), comprising: an oxidizer supply pipe portion (see annotated figure ‘181) through which an oxidizer (“oxygen”, [0017]) is transported; a fuel supply pipe portion (see annotated figure ‘181)  through which a fuel (“hydrogen”, [0017]) is transported; an oxidizer manifold (see annotated figure ‘181) to which the oxidizer vaporized (see [0015]) from the oxidizer supply pipe portion is supplied (see annotated figure ‘181); a fuel manifold (see annotated figure ‘181) to which the fuel vaporized (see [0015])  from the fuel supply pipe portion is supplied (see annotated figure ‘181); an oxidizer turbine (9a; Fig. 1) provided at a front end (see annotated figure ‘181) of the oxidizer manifold and rotated by the vaporized oxidizer (the turbine necessarily rotate under the passage of the oxidizer; [0015, and 19]); a fuel turbine (8a; Fig. 1)  provided at a front end (see annotated figure ‘181) of the fuel manifold and rotated by the vaporized fuel (the turbine necessarily rotate under the passage of the fuel; [0015 and 19]); an oxidizer pump (9b, Fig. 1) provided inside the oxidizer supply pipe portion (see annotated figure ‘181, and see Fig. 3 of Application wherein the casing of the pump is part of the supply pipe portion), having a rotating shaft (see annotated figure ‘181) coupled to a rotating shaft (see annotated figure ‘181) of the oxidizer turbine to rotate together with the rotating shaft of the oxidizer turbine (see annotated figure ‘181), and configured to supply the oxidizer inside the oxidizer supply pipe portion to the oxidizer manifold (see annotated figure ‘181); and a fuel pump (8b; Fig. 1) provided inside the fuel supply pipe portion (see annotated figure ‘181, and see Fig. 3 of Application wherein the casing of the pump is part of the supply pipe portion), having a rotating shaft (see annotated figure ‘181) coupled to a rotating shaft  (see annotated figure ‘181) of the fuel turbine to rotate together with the rotating shaft of the fuel turbine, and configured to supply the fuel inside the fuel supply pipe portion to the fuel manifold (see annotated figure ‘181).
Soulier is silent regarding the combustor head and the turbopump being integrable.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the combustor head and the turbopump being integrable, since it has been held that use of a one piece construction, i.e. combustor head and turbo pump integrated together, instead of the structure disclosed in the prior art, would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

(In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)(A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)

    PNG
    media_image1.png
    916
    816
    media_image1.png
    Greyscale


Regarding Claim 2: Soulier teaches all the limitations of Claim 1, as stated above, and further teaches an injector (see annotated figure ‘181) located below each of the oxidizer manifold and the fuel manifold  (see annotated figure ‘181) to inject the vaporized oxidizer and fuel to a lower side; and a combustor (see annotated figure ‘181) to which the vaporized oxidizer (see annotated figure ‘181, [0015]) and fuel are supplied from the injector and in which the oxidizer and the fuel are combusted (see annotated figure ‘181).

Regarding Claim 3: Soulier teaches all the limitations of Claim 2, as stated above, and further teaches each of the rotating shaft of the oxidizer pump and the rotating shaft of the oxidizer turbine is a first rotating shaft which is the same one rotating shaft (see annotated figure ‘181), and each of the rotating shaft of the fuel pump and the rotating shaft of the fuel turbine is a second rotating shaft which is the same one rotating shaft (see annotated figure ‘181).


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soulier (US 2014/0260181) in view of Goetz (US 2020/0088138).

Regarding Claim 5: Soulier teaches all the limitations of Claim 2, as stated above, and Soulier further teaches a plurality of cooling wall channels (11, 10, Fig. 1 [0019]) in fluid communication with the oxidizer supply pipe portion and the fuel supply pipe portion (see Fig. 1).
Soulier is silent regarding the plurality of cooling channels coupling a lower end to an upper end of the combustor on a combustion chamber wall, an inlet manifold including an oxidizer inlet manifold coupling a first cooling channel which is a cooling channel alternately selected among the cooling channels and the oxidizer supply pipe portion to each other and a fuel inlet manifold coupling a second cooling channel which is a cooling channel expect for the first cooling channel among the cooling channels and the fuel supply pipe portion to each other.
	However,  Goetz teaches a combustion chamber (10; Fig. 1) for a rocket engine (“rocket engine”, Abstract) having a  plurality of cooling channels (50, 52; Figs. 1-2) coupling a lower end (see annotated figure ‘138) to an upper end (see annotated figure ‘138) of the combustor on a combustion chamber wall (see annotated figure ‘138), an inlet manifold including (see annotated figure ‘138) an oxidizer inlet manifold (20; Figs. 1-2) coupling a first cooling channel (50; Figs. 1-2) which is a cooling channel alternately selected among the cooling channels and a oxidizer supply pipe portion (see [0013] wherein the first manifold, i.e. 20, distributes one of the two coolants, i.e.  oxidant, and thus the manifold 20 is connected to an oxidant supply line) to each other (see in Fig. 2 how channels 50 and 52 are alternating between each other) and a fuel inlet manifold (22; Figs 1-2) coupling a second cooling channel (52; Figs. 1-2) which is a cooling channel expect for the first cooling channel among the cooling channels and a fuel supply pipe portion to each other (see [0013] wherein the second manifold, i.e. 22, distribute the other of the two coolants, i.e. fuel, thus the manifold 22 is connected to a fuel supply line).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustor  Soulier  to have the plurality of cooling channels coupling a lower end to an upper end of the combustor on a combustion chamber wall, an inlet manifold including an oxidizer inlet manifold coupling a first cooling channel which is a cooling channel alternately selected among the cooling channels and the oxidizer supply pipe portion to each other and a fuel inlet manifold coupling a second cooling channel which is a cooling channel expect for the first cooling channel among the cooling channels and the fuel supply pipe portion to each other, as taught by Goetz. Doing so would permit to cool the combustor in way to satisfy the requirements for temperature resistance while being inexpensive to manufacture and without leading to any serious loss of power of the combustion chamber structure, as recognized by Goetz (see [0007]).

    PNG
    media_image2.png
    1015
    816
    media_image2.png
    Greyscale

Regarding Claim 6: Soulier in view of Goetz teaches all the limitations of Claim 6, as stated above, and further teaches the inlet manifold is formed along a periphery (see annotated figure ‘138) of the combustor, the first cooling channel communicates with the oxidizer manifold (see annotated figure ‘138), and the second cooling channel communicates with the fuel manifold (see annotated figure ‘138). 

Allowable Subject Matter
Regarding Claims 4: Claims 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, as well as overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, the limitations “the first rotating shaft and the second rotating shaft are coupled to each other through a gear, and a ratio of rotational speeds between the first and second shafts is constant”.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited, Notably, Greene (US 7,418,814) that discloses an oxidizer turbopump fed by a oxidizer supply line and a fuel turbopump fed by a fuel supply line. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
 /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741